Citation Nr: 1450603	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for lumbar strain with multilevel degenerative disc disease L4-L5 and L5-S1.

2.  Entitlement to service connection for a cervical spine disorder (claimed as an upper back disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1988 to May 1988 and on active duty from August 1990 to August 1991.  The Veteran had additional reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony before the undersigned at a hearing in June 2013.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a cervical spine disorder (claimed as an upper back disorder) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current lumbar strain with multilevel degenerative disc disease L4-L5 and L5-S1 began in service.



CONCLUSION OF LAW

A lumbar strain with multilevel degenerative disc disease L4-L5 and L5-S1 was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants the claim of entitlement to service connection for lumbar strain with multilevel degenerative disc disease L4-L5 and L5-S1.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran seeks entitlement to service connection for a lumbar spine disability.

Service treatment records reveal sick call slips for lower back pain and a sore back.  Service treatment records further reveal treatment for low back pain.  Upon examination at demobilization from Desert Storm, the Veteran was noted to have lumbosacral, paraspinal tenderness and no radiculopathy.  It was noted on the Report of Medical History that the Veteran had back pain in May 1991 that started post P.T. and that the Veteran continued to have back pain.  A June 1991 service treatment record reveals a notation of lumbar strain and a July 1991 note indicates an assessment of mechanical low back pain versus recurrent strain.  

A Statement of Medical Examination and Duty Status indicates that the Veteran had pain in his lower back while on active duty in May 1991.  He was still aggravated with pain in July 1991.  It was noted that the injury was incurred in the line of duty.  The second portion of the form, completed in September 1991, indicates that the Veteran did not complain of problems prior to deployment.  He complained of pain while at Sunny Point and was seen for back pain on occasion.  

In the Veteran's claim, the Veteran reported that back pain started in the mid to late 1990s.  He reported that chiropractic care was used to reduce the problems.  The Veteran indicated more regular care and pain pills in the early 2000s.  In 2009 the Veteran indicated that the back pain problems led to back surgery.  He stated that he still used chiropractic care and pain medications.  The back surgery was noted to help but 2011 was worse than 2010.  

Post service treatment records reveal consistent treatment for back complaints since November 2001 after sustaining injuries while shoveling snow.  

The Veteran was afforded a VA medical examination in April 2012.  The Veteran reported that in 1991 while doing P.T. while in service he heard something pop and felt pain in the mid lumbar region.  It was noted that there was documentation in his service treatment records regarding an approximately two month period of time where he had care for his low back.  He stated that after that he had intermittent back pain.  He reported that approximately 2000 or 2001 he thought his back pain had gotten worse and it was at that point that he sought regular medical care for his back.  He stated that sometime around 2000 the back pain became daily and constant.  The examiner could not find any documentation between 1991 and 2002.  Private treatment records in 2002 noted the Veteran fell in February 2002 landing on the ice on thy coccygeal small area.  In October 2006 the Veteran had low back pain after starting a lawn mower.  In September 2007 the Veteran had low back pain after sleeping on a friend's floor.  In December 2007 private treatment records note that he aggravated his lower back by shoveling snow.  A May 2009 magnetic resonance imaging (MRI) of the lumbar spine showed L4-S1 degenerative arthritis.  After physical examination the examiner rendered the opinion that it is less likely the Veteran's current back condition was incurred in or caused by treatment shown in service.  The Veteran did have a complaint of back pain during military service and there is about a two month documentation of that.  However, there is approximately a ten year lapse after military service where his record is silent.  The next entry notes several notes with back pain and injuries starting in 2002.  It is at least as likely any of these injuries could result in his current back pain problems.  

In an addendum the examiner updated the Veteran's diagnosis to lumbar strain with multilevel degenerative disc disease L4-5 and L5-S1.  

In July 2012 the Veteran noted that he had back pain during and following active duty.  The pain continued to get worse until he started having enough pain to seek medical treatment in the early to mid 1990s.  Medical treatments increased in occurrence as the years went on until he finally received MRIs and medical procedures.  The Veteran reported that the initial damage was done in Sunny Point, North Carolina, during a P.T. test and led to up to the issues he had today.  

The Veteran submitted a statement from Dr. J.J., a private physician.  Dr. J.J. opined that the Veteran's current back problems are more likely than not related to the military and initial military experience dated 1991 from multiple sick note requests at that time.  The physician further noted that in his professional opinion it is more likely related to the military events dated in 1991 as the current issue that he experiences.  

Entitlement to service connection for lumbar strain with multilevel degenerative disc disease L4-L5 and L5-S1 is warranted.  Service treatment records reveal multiple treatments for low back pain following an injury during P.T.  Post service treatment records reveal consistent treatment for back disorders since November 2001 and a diagnosis of lumbar strain with multilevel degenerative disc disease L4-L5 and L5-S1.  Although there are no records regarding treatment from separation to 2001, the Veteran has competently and credibly reported that he had back pain since service and that this pain had become daily and constant by the time he sought treatment.  The Board acknowledges that the Veteran reported a fall as the reason for seeking treatment at his first post service treatment note, there is no indication that the Veteran did not have back pain prior that date.  A VA examiner found that the Veteran's back disorders were not related to his active service.  However, the examiner relied on a lack of medical records for 10 years post service.  A private physician has related the Veteran's current back disorders with the Veteran's injury in service.  The Board finds that the evidence regarding whether the Veteran's current lumbar strain with multilevel degenerative disc disease L4-L5 and L5-S1 was incurred in active service to be in relative equipoise.  As such, affording the Veteran the benefit of the doubt, service connection is granted. 


ORDER

Entitlement to service connection for lumbar strain with multilevel degenerative disc disease L4-L5 and L5-S1 is granted.


REMAND

In the April 2012 rating decision the RO denied entitlement to service connection for a cervical spine disorder (claimed as an upper back disorder).  In April 2012 the Veteran filed a Notice of Disagreement with the April 2012 RO rating decision that stated "This is to [advise] you that I am filing a 'Notice of Disagreement' concerning the rating decision on my s/c claim for back problems."  The accompanying statement from the Veteran's representative only identified the claim for a lumbar spine disability.  However, as the claim for a cervical spine disorder was noted to be initially claimed as an upper back disorder, and as the Veteran's statement generally referred to "back problems," the Board finds that the Veteran submitted a Notice of Disagreement with the claim of entitlement to service connection for a cervical spine disorder.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim of entitlement to service connection for a cervical spine disorder.  Under the circumstances, remand of the issue to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claim of entitlement to service connection for a cervical spine disorder, including notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.  Only if the appellant completes an appeal as to issues by the timely filing of a substantive appeal should such issues be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


